Exhibit 10.14
ADDENDUM TO EXECUTIVE EMPLOYMENT AGREEMENT
Ross Stores, Inc. (the “Company”) and Michael Kobayashi (the “Executive”)
(collectively, the “Parties”) hereby enter into this Addendum to the Executive
Employment Agreement entered into by the Parties effective August 16, 2019 and
any subsequent renewal of such agreement (collectively, the “Employment
Agreement”), and agree for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, as follows:


1. This Addendum is effective as of April 1, 2020 (the “Effective Date”).
2. Notwithstanding Section 4(a) of the Employment Agreement to the contrary, for
the period beginning on the Effective Date and continuing until the date on
which the Company determines, in its sole discretion, that at least fifty
percent (50%) of the Company’s stores closed as of the Effective Date due to the
COVID-19 health pandemic have fully reopened, Executive’s current gross salary
shall be decreased by forty percent (40%).
3. This Addendum may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Addendum delivered by facsimile, e-mail,
electronic signature, or other means of electronic transmission (including scan
or .PDF) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Addendum.
4. Except as otherwise amended by this Addendum, all provisions of the
Employment Agreement shall remain unmodified and in full force and effect. The
Employment Agreement, as modified by this Addendum, represents the entire
agreement between the Parties and supersedes all prior agreements or
understandings between the parties with respect to the subject matter hereof.
This Addendum shall form a part of the Employment Agreement for all purposes.
IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed this
Addendum as of the dates set forth below:







ROSS STORES, INC.EXECUTIVE/s/Barbara Rentler/s/Mike KobayashiName:Barbara
RentlerName:Mike KobayashiDated:3/31/2020Dated:3/31/2020





